R. W. WALKER, J.
Our opinion is, that the court did not err in excluding the evidence offered by the defendant.
It is well settled, upon great principles of public policy, that the acts of an officer de facto, whether judicial or ministerial, are valid, so far as the rights of the public, or third persons having an interest- in such acts, are concerned; and that neither the title of such an officer, nor the validity of his acts as such, can be indirectly called in question, in a proceeding to which he is not a party. This doctrine dates as far back as the Year-Books, and it stands confirmed, without any qualification or exception, • by a long line of adjudications, both in England and in the United States. — King v. Corporation of Bedford Level, 6 East, 366; 1 Blackst. Com. 204, 37; Mays v. Stonum, 2 Ala. 390 ; Sprowl v. Lawrence, 33 Ala. 688; People v. Hopson, 1 Denio, 579; People v. White, 24 Wend. 526; State v. Alleny, 12 Ohio, 16; Gilliam v. *276Reddick, 4 Ired. 368; Wilcox v. Smith, 5 Wend. 232; McInstry v. Tanner, 9 Johns. 125.
The authorities are, perhaps, not entirely uniform in the definition of an officer defacto; but they all concur in recoguiziugas such any person who exercises the duties of an office, under color of an appointment or election to that office. Lord Ellenborough’s definition is less restrictive ; for he defines an officer defacto to be, one “who has the reputation of being the officer he assumes to be, and yet is not a good officer in point of law.” — King v. Corporation of Bedford Level, 6 East, 366.
It was an undisputed fact in this case, that Chavis was exercising the duties of constable, under color of an election to that office, and that the process he was seeking to enforce was such as it is the right and duty of coustables to execute. He was, therefore, an officer de f icto, and was acting as such. That by reason of a taint in his blood he was constitutionally incapacitated from holding any civil office in Alabama, and, therefore, could never be a constable de jure, cannot alter the stubborn fact that he was elected constable, exercised the duties of the office under color of that election, and thereby became an officer de facto.
If the rejected evidence had been admitted, and liad satisfied the jury that Chavis “was descended from negro ancestors within the third generation inclusive, although one ancestor of each generation may have been a white person,” it would not have had the effect of ousting him from office ; and the judgment would have been worthless as evidence in any other proceeding where his title to the office, or any other acts of his in discharge of its duties, might be drawn in question. In a direct proceeding, where he himself was a party, he would have an opportunity of defending his title; and the evidence in relation to his eligibility, and consequently the conclusion of the jury as to his right to the office, and the validity of his official acts, might be altogether different. The mischief would be intolerable, if persons whose rights depend on the acts of officers de facto, whether judicial or ministerial, could be called on in every proceeding *277to enter into an inquiry into the pedigree of the individuals holding the offices.
The evils which it is suggested may result, if we sustain the ruling of the circuit judge, are altogether fanciful. In our state of society, it is hardly conceivable that civil offices will ever be conferred on any persons who are known not to be free white males. It is fair to presume, that if any others should be elected to, or hold such offices, they would be persons whose antecedent history was unknown, and whose personal appearance would furnish no indication of the impure blood which is visited with civil incapacity. The necessity of protecting the rights of individuals, securing the public peace, and maintaining tbe supremacy of law, requires that the official acts of such persons should not be invalidated, nor their title to the office annulled, in any proceeding to which they are not parties.
It was not proposed to prove that Chavis wras a slave, but that be was a free negro. And our decision is, that for tbe purposes for which it was offered, the evidence was inadmissible.
Judgment affirmed.